Case 18-14970-JDW        Doc 24    Filed 03/01/19 Entered 03/01/19 15:55:49             Desc Main
                                   Document     Page 1 of 2


_________________________________________________________________________________

                                                    SO ORDERED,



                                                    Judge Jason D. Woodard
                                                    United States Bankruptcy Judge


       The Order of the Court is set forth below. The case docket reflects the date entered.
________________________________________________________________________________


                       UNITED STATES BANKRUPTCY COURT
                       NORTHERN DISTRICT OF MISSISSIPPI


IN RE: CHARISSE HARRIS                                                CHAPTER 13

DEBTORS                                                               CASE NO. 18-14970 JDW


                            ORDER AVOIDING JUDICIAL LIEN

       THIS MATTER came before the Court on the motion of Debtor(s) Motion to Avoid

Judicial Lien of 1st Franklin Corporation (the “Creditor”) pursuant to 11 U.S.C. § 522 (f) and

Federal Rules of Bankruptcy Procedure 4003(d) and 9014 (the “Motion”)(Dkt#11).                    The

Debtor(s) has/have represented to the Court that all parties in interest were timely served with

the Motion, and no party has objected to the relief requested in the Motion by the deadline set by

the Court. Based on the Debtor(s) representations, the Court finds and concludes as follows:

       1.       The Debtor(s) exempted his/her/their homestead real property, as well as certain

personal property, all as listed on Scheduled C filed by the Debtor(s) in this bankruptcy case.

       2.       The Creditor recorded a judicial lien against Debtor(s) property on October 23,

2018, as follows:

               Location of Judgment Rolls: Pontotoc County Justice Court, MS
               Case Number: Bk 180, Pg 663
               Amount: $2,694.34
Case 18-14970-JDW        Doc 24     Filed 03/01/19 Entered 03/01/19 15:55:49            Desc Main
                                    Document     Page 2 of 2


       3.      The Existence of the Creditor’s lien against the Debtors’ property impairs

exemptions to which the Debtors would be entitled under Title 85, Chapter 3 of the Mississippi

Code and 11 U.S.C. § 522(d). Accordingly, it is hereby

       ORDERED, ADJUDGED AND DECREED that

       1.      The Motion it GRANTED.

       2.      To the extent the Debtor(s) exemptions, the judicial lien held by the Creditor as

set forth is AVOIDED and shall not survive bankruptcy, affix to, or remain enforceable against

the Debtor(s)exempt property, unless the case is dismissed prior to the entry of the Debtor(s)

discharge.

       3.      A copy of the Order of Discharge is to accompany any recordation of this Order.

       4.      To the extent the Creditor’s lien has been avoided, the Creditor shall be treated as

a general unsecured creditor in this case.

                                             #ENDOFORDER#

SUBMITTED BY:

KAREN B. SCHNELLER, MSB 6558
ROBERT H. LOMENICK, JR., MSB 104186
SCHNELLER & LOMENICK, P.A.
126 NORTH SPRING STREET
POST OFFICE BOX 417
HOLLY SPRINGS, MISSISSIPPI 38635
662-252-3224 /karen.schneller@gmail.com
rlomenick@gmail.com
ATTORNEYS FOR DEBTORS
